DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 1, the final lines 12-15 recites “the power monitor…expected values.” which are all redundant limitations.  It is not clear if they were duplicated as a typographical error or if additional claim scope is intended.  Remaining claims rejected due to dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (U.S. Patent No 4,222,711, hereinafter Mayer)
With respect to Claim 1, Mayer discloses [see figs 1 and 2] an apparatus for monitoring a sump pump having a sump pump motor comprising: a water level sensor [34’s probes 40 and 42] to measure a level of water in a pit [16] of a sump pump [10/12]; an overflow sensor [44] to detect whether an overflow of the water is present in the pit of the sump pump; and a power monitor  to continuously measure a voltage draw of electricity to the sump pump motor to set expected values of the voltage draw [see column 3, lines 43-54] and configured to transmit one or more signals indicative of an operational issue associated with the sump pump based on each of the following: the level of the water measured by the water level sensor, the overflow of the water is present measured by the overflow sensor, and a voltage draw provided by the sump pump that is outside the expected values; the power monitor transmitting one or more signals indicative of an operational issue associated with the sump pump based on at least one of the level of the water, whether the overflow of the water is present and the current draw provide by the sump pump that is outside the expected values.
	Mayer discloses voltage rather than current as claimed, and does not explicitly disclose recording the value.  
	Given a constant resistance, voltage and current are proportional.  Knowing one determines the other.  Meyer is tracking voltage to determine if sufficient power is being sent to the motor, which is identical to the instant application’s reason for tracking current.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that current could be tracked as equivalent to voltage for use in ensuring that the pump receives sufficient power and further find it obvious to record values for the benefit of diagnosing failure.
	With respect to Claim 2, Mayer discloses that the power monitor is further to receive one or more measurements from the water level sensor and the overflow sensor.  Column 5, lines 67- column 6, line 12 describe the power monitoring based on level sensing probes 40/42 and overflow sensor 44.

	With respect to Claim 4, Mayer discloses that the operation issue includes the water level is overflowing.  Column 5, line 67, water reaching 44 indicates overflow.
	With respect to Claim 5, Mayer discloses that the power monitor is further to deliver electrical power to the sump pump motor.  See column 6, lines 12-16.
	With respect to Claim 6, Mayer discloses that the water level sensor includes one or more conductors [40/42] for positioning in the pit of the sump pump to measure capacitance [column 1, lines 20-21].
	With respect to Claim 8, Mayer discloses that the overflow sensor includes (i) one or more double-sided exposed electrical leads to sense overflow [44 exposed on all sides] and (ii) a wire [56].
	With respect to Claim 20, Mayer discloses a method, comprising: measuring a level of water [via 34] in a pit [14] of a sump pump [10/12]; determining whether an overflow [via 44] of the water is present in the pit of the sump pump; monitoring electric power delivered to the sump pump to continuously measure a voltage draw of electricity to the sump pump motor to set expected values of the current draw, to monitor the level of the water and to monitor the overflow of the water; and transmitting, to a device, one or more signals indicative of an operational issue associated with the sump pump based on at least one of the level of the water, whether the overflow of the water is present, and the voltage draw provided by the sump pump that is outside the expected value.  Column 5, lines 67- column 6, line 12 describe the power monitoring based on level sensing probes 40/42 and overflow sensor 44.

	Given a constant resistance, voltage and current are proportional.  Knowing one determines the other.  Meyer is tracking voltage to determine if sufficient power is being sent to the motor, which is identical to the instant application’s reason for tracking current.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that current could be tracked as equivalent to voltage for use in ensuring that the pump receives sufficient power and further find it obvious to record values for the benefit of diagnosing failure.


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Pasko (U.S. Publication No. 2004/0084359, hereinafter Pasko.
	With respect to Claim 7, Mayer discloses that the water level sensor includes (i) one or more insulated wires [40, 42 and 44 are insulated at 46] but does not disclose  (ii) a coiled cable to position within the pit, and (iii) a weight to apply tension to the coiled cable.
	Pasko, see fig 4b, discloses an insulated wire [62, para 44], a cable [64; coilable but uncoiled when fully extended] and a weight [68] to apply tension to the cable.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mayer to use a capacitive level sensing system as described by Pasko for the benefit of being adaptable to different sized sump pump pits.
	Further citations will refer to Mayer unless otherwise noted.
 	With respect to Claim 9, Mayer discloses a battery backup [battery in 32, pumps when fluid gets to 44] to perform functions during a power outage but does not disclose  that the power monitor 
	Pasko discloses a level sensor including an RF antenna [82d, above 82b] to communicate with an RF-capable sensor [other 82d, connected to 88], a radio [communicates signal via 82d] to communicate with the RF- capable sensor.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mayer by including an RF antenna to communicate with an RF-capable sensor, a radio to communicate with the RF- capable sensor for the benefit of not having to hardwire sensor 34 to the battery, which increases placements choices for each.

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Chandler, Jr. et al. (U.S. Publication No. 2017/0197854, hereinafter Chandler).
	With respect to Claim 10, Mayer does not disclose transmitting the one or more signals indicative of the operational issue associated with the sump pump comprises to transmit the one or more signals to an application executing on a mobile device.
	The examiner takes official notice as to the existence of using mobile devices to execute operation of remote sensing devices and one of ordinary skill in the art would find this a routine and convenient way to control sensing devices.
	Chandler discloses use of a cell phone to control a sump pump relay.  See  paragraph 210.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mayer to transmit the one or more signals indicative of the operational issue associated with the sump pump comprises to transmit the one or more signals to an application executing on a mobile device for the ease and convenience of remote monitoring.

	Mayer discloses voltage rather than current as claimed, and does not explicitly disclose recording the value.  
	Given a constant resistance, voltage and current are proportional.  Knowing one determines the other.  Meyer is tracking voltage to determine if sufficient power is being sent to the motor, which is identical to the instant application’s reason for tracking current.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that current could be tracked as equivalent to voltage for use in ensuring that the pump receives sufficient power and further find it obvious to record values for the benefit of diagnosing failure.
	Mayer does not disclose a mobile device having a processor and a memory, the memory including program code which, when executed, performs an operation.

	Chandler discloses use of a cell phone, which would be mobile device with a processor, memory and program code, to control a sump pump relay.  See paragraph 210.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Mayer to transmit the one or more signals indicative of the operational issue associated with the sump pump comprises to transmit the one or more signals to an application executing on a mobile device for the ease and convenience of remote monitoring.
	With respect to Claim 13, the combination of Mayer and Chandler disclose that the operation comprises: receiving the one or more signals; and presenting a notification a display of the mobile device indicative of the operational issue associated with the sump pump.
	With respect to Claim 14, the combination of Mayer and Chandler disclose that the power monitor is further to receive one or more measurements from the water level sensor and the overflow sensor.  Column 5, lines 67- column 6, line 12 describe the power monitoring based on level sensing probes 40/42 and overflow sensor 44.
	With respect to Claim 15, the combination of Mayer and Chandler disclose that the power monitor is to evaluate the level of the water, the overflow of the water, and the electric power against one or more expected measurements for each of the level of the water, the overflow of the water, and the electric power.  [column 6, lines 12-34 describe low AC capacity and causes relay to signal a switch to DC power]  
	With respect to Claim 16, the combination of Mayer and Chandler disclose that the operation issue includes the water level is overflowing.  44 is an overflow sensor.

	With respect to Claim 18, the combination of Mayer and Chandler disclose that the water level sensor includes one or more conductors [40/42] for positioning in the pit of the sump pump to measure capacitance.  [column 1, lines 20-21]
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer and Chandler in further view of Pasko.
	With respect to Claim 19, the combination of Mayer and Chandler disclose that the water level sensor includes (i) one or more insulated wires [40, 42 and 44 are insulated at 46] and (iii) a battery backup [in 32] to perform functions during a power outage.
	The combination of Mayer and Chandler do not disclose (ii) a coiled cable to position within the pit, and (iii) a weight to apply tension to the coiled cable, wherein the overflow sensor includes (i) one or more double-sided exposed electrical leads to sense overflow and (ii) a wire, and wherein the power monitor includes (i) an RF antenna to communicate with an RF-capable sensor, (ii) a radio to communicate with the RF-capable sensor, and 
	Pasko discloses an insulated wire [62, para 44], a cable [64; coilable but uncoiled when fully extended] and a weight [68] to apply tension to the cable and an RF antenna [82d, above 82b] to communicate with an RF-capable sensor [other 82d, connected to 88], a radio [communicates signal via 82d] to communicate with the RF- capable sensor.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination of Mayer and Chandler to use a capacitive level sensing system as described by Pasko for the benefit of being adaptable to different sized sump pump pits and to modify the combination of Mayer and Chandler by including an RF antenna to communicate with an .

Response to Arguments
Applicant's arguments filed 24 November 2020 have been fully considered but they are not persuasive. The arguments pertain solely to the newly amended subject matter and are thus addressed in the body of the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Publication No. 2007/0286737 shows a pump that monitors current levels and compares said current level to a threshold range to determine pump operability. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX T DEVITO/Examiner, Art Unit 2855 
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855